UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4600


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SCOTT ALEXANDER SMALLWOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cr-00334-RWT-1)


Submitted:   May 15, 2013                     Decided:   May 24, 2013


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas J. Vitek, VITEK LAW LLC, Baltimore, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Antonio
J. Reynolds, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Scott Alexander Smallwood pled guilty to two counts of

producing       child          pornography,         in    violation       of     18       U.S.C.A.

§ 2251(a) (West Supp. 2013).                       The district court sentenced him

to the statutory maximum of 360 months on one count and to a

consecutive         300    months      on    the       other   count,     for    a    total       660

months.       The sentence represented a variance of 333 months above

the     top    of     the       advisory      Guidelines          range    established             at

sentencing.         Smallwood challenges the procedural and substantive

reasonableness of his sentence.                     We affirm.

               We review a sentence, “whether inside, just outside,

or     significantly           outside       the       Guidelines       range[,]          under     a

deferential          abuse-of-discretion                standard.”        Gall       v.     United

States,       552     U.S.       38,    41     (2007).           This     review          requires

consideration             of     both        the        procedural        and        substantive

reasonableness of a sentence.                   Id. at 51.         We must assess, among

other    things,          whether      the   district          court    considered         the     18

U.S.C.        § 3553(a)         (2006)       factors,          analyzed     the        arguments

presented       by     the       parties,       and      sufficiently          explained          the

selected sentence.               Id.; see United States v. King, 673 F.3d

274,    283     (4th       Cir.)      (“Every       sentence      requires       an       adequate

explanation.”), cert. denied, 133 S. Ct. 216 (2012).                                       If the

sentence is procedurally sound, then we consider the substantive

reasonableness            of    the    sentence,         “tak[ing]      into     account          the

                                                   2
totality    of    the       circumstances,       including      the     extent     of   any

variance from the Guidelines range.”                   Gall, 552 U.S. at 51.

            Smallwood first argues that the district court failed

to    address    his       nonfrivolous     arguments     in    favor    of    a   within-

Guidelines sentence.              However, our review of the joint appendix

filed by the parties leads us to conclude that the district

court considered and rejected Smallwood’s arguments.                           Thus, the

district court committed no procedural error.

            Having concluded there is no procedural error, we next

review     the        substantive      reasonableness           of      the    sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the    sentence       it    chose   satisfied     the    standards       set   forth      in

§ 3553(a).”       United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010); see Gall, 552 U.S. at 51.                      Where, as here, “the

sentence is outside the Guidelines range, the court may consider

the extent of the deviation, but must give due deference to the

district    court’s         decision   that      the    § 3553(a)       factors,     on    a

whole, justify the extent of the variance.”                          Gall, 552 U.S. at

51.     Even if we would have imposed a different sentence, that

fact    alone    will       not   justify   vacatur      of    the    district     court’s

sentence.       Id.

            Smallwood asserts that the district court failed to

explain sufficiently why a sentence 333 months above the top of

                                             3
the Guidelines range—and 398 months longer than the 262-month

sentence he requested—was appropriate, but the record belies his

claim.     The court discussed the § 3553(a) factors, first listing

each    factor    and     then   explaining    how    that    factor      related   to

Smallwood’s case.             Smallwood also contends that the district

court improperly relied on the unsupported assumption that all

sex offenders have a high risk of recidivism and that the court

failed to discuss the likelihood that he, in particular, would

recidivate.           Even assuming Smallwood is correct, “[w]hen, as

here, a district court offers two or more independent rationales

for its deviation, an appellate court cannot hold the sentence

unreasonable       if    [it]      finds   fault    with     just   one    of    these

rationales.”           United States v. Evans, 526 F.3d 155, 165 (4th

Cir.    2008).         Moreover,    contrary   to    Smallwood’s     assertion      on

appeal, we conclude that, given the wealth of evidence before

the district court, the court did indeed consider the likelihood

that Smallwood would recidivate upon his release.

            Accordingly, taking into account “the totality of the

circumstances,” Gall, 522 U.S. at 51, we hold that the district

court    did     not    abuse    its   discretion     in     imposing     an    upward

variance       near     the   statutory     maximum    possible      sentence       and

therefore affirm the district court’s judgment.                         We dispense

with oral argument because the fact and legal contentions are



                                           4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5